OPINION
ANDERSON, Justice.
A jury found respondent Carlos Harris guilty of possession of a firearm by an ineligible person. The court of appeals reversed, concluding that the evidence presented at trial was insufficient to support the jury’s verdict. Appellant State of Minnesota petitioned for review, asserting that the court of appeals erred in its application of the law and asking us to abandon the separate standard of review for convictions based on circumstantial evidence. We conclude that the court of appeals correctly applied the law and we decline the invitation to overrule our precedent. We therefore affirm the court of appeals.
FACTS
On March 4, 2014, a police officer working with a United States Marshals task force was looking for J.A. based on an arrest warrant. The officer began surveillance in an area where information indicated that J.A. could be found. The officer observed J.A. get into the passenger seat of a Cadillac car and watched the car drive away. Police later learned that Harris was driving the car; J.A. was in the front passenger seat; and another person, K.E., was seated behind Harris. They also learned that the car was owned by Harris’s brother.
The officer followed the car in an unmarked police vehicle. He did not immediately attempt to stop the car because he was concerned about possible danger to bystanders and was waiting for additional police support.
Eventually, after additional law enforcement arrived, the officer activated his lights and siren in an attempt to stop the car. The emergency lights were more noticeable than normal and were described as lighting up the officer’s vehicle “like a Christmas tree.” The car continued traveling between 30 and 35 miles an hour for approximately three blocks. The officer saw movement inside the car. As the car *597approached the freeway, the officer feared the occupants might attempt to flee, so he pulled his vehicle alongside the car, causing it to stop at the curb.
Several police officers then approached the car and ordered the occupants to show their hands. Although Harris initially complied with this command, at some point he lowered his hands below the window. However, when commanded to raise his hands again, he did so. Harris was removed from the car first.
J.A. was less cooperative. When police told J.A. to show his hands, J.A. refused to do so. He also made furtive movements in his lap and near the glove compartment. Eventually, J.A. complied with police commands to get out of the car; but after getting out of the car, J.A. reached his hand into the car again.
The backseat passenger, K.E., was the last person removed from the car. Police then secured Harris, J.A., and K.E. in three separate squad cars and inspected the Cadillac to ensure that nobody else was hiding in it. "When police looked up, to the light of, and slightly behind the driver’s seat, they saw that the headlining of the car had been altered.1 The car had a sunroof in the middle of the roof. A panel slides back into the headlining to expose the glass of the sunroof and allow light into the car. When police searched the car, the panel was slid back. However, the void into which the panel usually retracts had been expanded because the headlining had been pulled down a few inches. The officer noticed the butt end of a firearm partially sticking out of this void.
The firearm was a .45-caliber Springfield model 1911 with a “huge” magazine attached to it. There were “quite a few” rounds in the magazine and one in the chamber. The firearm was cocked and ready to fire.
The State charged Harris with possession of a firearm by an ineligible person under Minn. Stat. § 624.713, subd. 1(2) (2016). At trial, the parties stipulated that Harris was ineligible to possess a firearm, so the only issue the jury considered was whether Harris possessed the firearm. The State introduced forensic evidence at trial showing that the firearm contained a mixture of male and female DNA from five or more people. Approximately 75.7% of the general population could be excluded as contributors to this DNA mixture, but Harris, J.A., and K.E. could not. The State presented circumstantial evidence that Harris possessed the firearm, and the jury returned a guilty verdict. The court of appeals reversed the conviction, concluding that the circumstantial evidence was insufficient to convict Harris of the offense. State v. Harris, No. A15-0711, 2016 WL 1396689 (Minn. App. Apr. 11, 2016). We granted the State’s petition for review.
ANALYSIS
I.
As an initial matter, we turn to the standard of review. The State argues that the court of appeals erred by engaging in “fine-grained factual parsing” of the evidence and that this error demonstrates that our standard of review for convictions based on circumstantial evidence is unnecessarily complicated, confusing, misleading, and difficult to apply. The State urges us to abandon this standard of review and adopt in its place a unified standard of review that applies to all evidence, circumstantial or otherwise.
*598For approximately a century, we have applied a separate standard of review to challenges to the sufficiency of circumstantial evidence.2 State v. Johnson, 173 Minn. 543, 217 N.W. 683, 684 (1928). Under that standard, we identify the circumstances proved and independently consider the reasonable inferences that can be drawn from those circumstances, when viewed as a whole. State v. Andersen, 784 N.W.2d 320, 329 (Minn. 2010); see State v. Robertson, 884 N.W.2d 864, 871-72 (Minn. 2016) (considering whether “[w]hen viewed as a whole, the circumstances proved supported] a rational inference that Robertson was the shooter”); State v. Silvernail, 831 N.W.2d 594, 599 (Minn. 2013) (explaining that “[w]e review the circumstantial evidence not as isolated facts, but as a whole”). “To sustain a conviction based on circumstantial evidence, the reasonable inferences that can be drawn from the circumstances proved as a whole must be consistent with the hypothesis that the accused is guilty and inconsistent with any rational hypothesis except that of guilt.” State v. Fox, 868 N.W.2d 206, 223 (Minn. 2015).
This circumstantial-evidence standard dates back to at least 1928, and possibly earlier. Johnson, 217 N.W. at 684 (“[A]ll the circumstances proved must be consistent with the hypothesis that the accused is guiity and inconsistent with any rational hypothesis except that of his guilt.” (citing State v. Johnson, 37 Minn. 493, 35 N.W. 373, 376 (1887)). It has remained our law ever since. See State v. Cox, 884 N.W.2d 400, 411 (Minn. 2016) (“To sustain a conviction based on circumstantial evidence, the reasonable inferences that can be drawn from the circumstances proved must be consistent with the hypothesis that the accused is guilty and inconsistent with any rational hypothesis other than guilt.”); State v. Taylor, 650 N.W.2d 190, 206 (Minn. 2002) (“Circumstantial evidence must form a complete chain that, in view of the evidence as a whole, leads so directly to the guilt of the defendant as to exclude beyond a reasonable doubt any reasonable inference other than guilt.”); State v. Scharmer, 501 N.W.2d 620, 622 (Minn. 1993) (reversing convictions because “[t]he evidence did not form a complete chain leading so directly to appellant’s guilt as to exclude beyond a reasonable doubt any rational hypothesis except that of his guilt”); State v. Webb, 440 N.W.2d 426, 431 (Minn. 1989) (reversing a conviction because “[t]he circumstantial evidence was not inconsistent with rational hypotheses other than guilt”).
We are “extremely reluctant” to overrule our precedent absent a compelling reason to do so. State v. Lee, 706 N.W.2d 491, 494 (Minn. 2005).3 The State *599offers several reasons for overruling Johnson, but none are compelling.
First, the State argues that many-other jurisdictions have abandoned a separate circumstantial-evidence standard of review, opting instead for a unified standard of review that applies to all convictions. See Easlick v. State, 90 P.3d 556, 557 & n.1 (Okla. Crim. App. 2004) (listing states that apply a unified standard of review when examining the sufficiency of both direct and circumstantial evidence). Although previously we have considered the practice of other states in deciding whether to overrule our precedent, see Cargill, Inc. v. Ace Am. Ins. Co., 784 N.W.2d 341, 352-53 (Minn. 2010) (noting that our precedent was “the minority view” among other courts), we never have held that the extent to which other jurisdictions have adopted a different approach is, by itself, a compelling reason to overrule our precedent. We are similarly unpersuaded by the State’s argument here.
Next, the State argues that the circumstantial-evidence standard of review rests on outdated views of the differences between direct and circumstantial evidence. We have defined circumstantial evidence as “evidence from which the factfin-der can infer whether the facts in dispute existed or did not exist.” State v. Hokanson, 821 N.W.2d 340, 354 n.3 (Minn. 2012) (quoting 1 Barbara E. Bergman & Nancy Hollander, Whartons Criminal Evidence § 1:8 (15th ed. 1997)), In contrast, direct evidence is “[e]vidence that is based on personal knowledge or observation and that, if true, proves a fact without inference or presumption.” State v. Clark, 739 N.W.2d 412, 421 n.4 (Minn. 2007) (alteration in original) (quoting Bernhardt v. State, 684 N.W.2d 465, 477 n.11 (Minn. 2004)). Thus, circumstantial evidence always requires an inferential step to prove a fact that is not required with direct evidence. Silvernail, 831 N.W.2d at 604 (Stras, J., concurring). This basic characteristic of circumstantial evidence is not outdated; it is the same today as it was when we decided Johnson in 1928. Our circumstantial-evidence standard of review appropriately balances our need to defer to the jury’s credibility determinations and our duty to ensure that defendants not be convicted based on insufficient evidence.4
*600The State also argues that we should overrule Johnson because, since 2010, there has been a “dramatic increase” in the number of convictions reversed on appeal because of insufficient circumstantial evidence.5 But the State’s research relies solely on the raw number of convictions reversed on appeal. It does not attempt to show the number of convictions that were appealed during the relevant periods, which would allow us to determine whether there has been an increase in the percentage of convictions reversed on appeal. Nor does the State attempt to show that a substantial number of these convictions were wrongly reversed. The State also does not explain why we would abandon a century-long standard of review simply if, as the State argues, a greater number of criminal convictions have been reversed since 2010. In short, the State’s statistics do not provide a compelling reason to depart from our precedent.
Finally, the State argues that our standard of review creates confusion for appellate courts, noting that the court of appeals has said it can sometimes be difficult to identify the “circumstances proved,” State v. McCormick, 835 N.W.2d 498, 505-06 n.2 (Minn. App. 2013), and has suggested that juries are in the best position to determine which inferences are reasonable, State v. Seavey, No. A13-0138, 2013 WL 5976070, at *5 (Minn. App. Nov. 12, 2013) (Smith, J., concurring specially). We believe our case law addresses these concerns.
Nevertheless, we take this opportunity to reaffirm what we have already stated about the circumstantial-evidence standard of review. As the fact finder, the jury is in a unique position to determine the credibility of the witnesses and weigh the evidence before it. State v. Gatson, 801 N.W.2d 134, 144 (Minn. 2011). It “is free to accept part and reject part of a witness’s testimony.” State v. Landa, 642 N.W.2d 720, 725 (Minn. 2002). To be clear, the first step of our circumstantial-evidence test protects these principles—it requires an appellate court to winnow down the evidence presented at trial by resolving all questions of fact in favor of the jury’s verdict, resulting in a subset of facts that constitute “the circumstances proved.” See State v. Hawes, 801 N.W.2d 659, 670 (Minn. 2011) (disregarding evidence inconsistent with the verdict).
Having preserved the jury’s credibility findings, the appellate court considers at the next step whether a reasonable inference of guilt can be drawn from the circumstances proved, viewed as a whole, and whether a reasonable inference inconsistent with guilt can be drawn from the circumstances proved, again viewed as a whole. State v. Al-Naseer, 788 N.W.2d 469, 474-75, 478-79 (Minn. 2010). This second step does not encroach on the jury’s credibility determinations because the act of inferring involves the drawing of permissible deductions, not actual fact finding by *601the jury. See State v. Jones, 266 Minn. 526, 124 N.W.2d 729, 731 (1963). The second part of the second step—determining whether a reasonable inference inconsistent with guilt can be drawn—also ensures that there is no reasonable doubt as to the defendant’s guilt. For the foregoing reasons, we cannot agree that an appellate court invades the fact-finding function of the jury when it applies the circumstantial-evidence standard of review.
In sum, the State has not established a compelling reason for us to overrule an approximately century-old rule governing the review of convictions based on circumstantial evidence. We therefore decline the State’s invitation to abandon the circumstantial-evidence standard.
II.
Having resolved the standard-of-review question, we next address whether, under the circumstantial-evidence standard, the evidence in this case is sufficient to support a guilty verdict. Our “first task is to identify the circumstances proved.” Andersen, 784 N.W.2d at 329 (citation omitted). In determining the circumstances proved, we disregard evidence that is inconsistent with the jury’s verdict. Hawes, 801 N.W.2d at 669-70. The second step is to independently consider the reasonable inferences that can be drawn from the circumstances proved, when viewed as a whole. Robertson, 884 N.W.2d at 871 (considering whether “[w]hen viewed as a whole, the circumstances proved supported] a rational inference that Robertson was the shooter”). We give no deference to the jury’s choice between reasonable inferences at this second step. Fox, 868 N.W.2d at 223. To sustain the conviction, the circumstances proved, when viewed as a whole, must be consistent with a reasonable inference that the accused is guilty and inconsistent with any rational hypothesis except that of guilt. Id.
To convict Harris of possession of a firearm by an ineligible person, the State was required to prove in relevant part that he knowingly possessed the firearm. State v. Salyers, 858 N.W.2d 156, 161 (Minn. 2015). A defendant may possess an item jointly with another person. State v. Lee, 683 N.W.2d 309, 317 n.7 (Minn. 2004); State v. Lorenz, 368 N.W.2d 284, 285-86 (Minn. 1985) (concluding that the evidence was sufficient to infer that the defendant jointly possessed the marijuana found in the defendant’s bedroom with the owner of the house). Possession may be proved through evidence of actual or constructive possession. Salyers, 858 N.W.2d at 159. There are two methods by which the State may prove constructive possession. Id. The State may show that the police found the item in a place under the defendant’s exclusive control to which other people normally did not have access. State v. Florine, 303 Minn. 103, 226 N.W.2d 609, 611 (1975). Alternatively, if police found the item in a place to which others had access, the State must show that there is a strong probability (inferable from other evidence) that at the time the defendant was consciously or knowingly exercising dominion and control over it. Id.
To establish that a defendant was consciously or knowingly exercising dominion and control over a firearm at the time in question, the State must prove more than the defendant’s mere proximity to the firearm. See Florine, 226 N.W.2d at 611 (“Because defendant did not have exclusive possession of the automobile, one could not automatically infer from the mere fact that cocaine was found in the automobile that the cocaine belonged to defendant.”); see also Lee, 683 N.W.2d at 316 (explaining evidence that showed defendant “exercis[ed] dominion and control *602over the area in which the firearms and marijuana were found”). In addition, a defendant’s ease of access to a firearm is but “one factor relevant to establishing constructive possession, ... not the sole factor or necessarily even the most important factor.” Salyers, 858 N.W.2d at 159. In sum, the State must prove that the defendant had an ability and intent to exercise dominion and control over the firearm. See, e.g., State v. Onyelobi, 879 N.W.2d 334, 343-44 (Minn. 2016) (concluding that facts were “sufficient to give rise to an honest and strong belief’ that the defendant possessed the narcotics, jointly or singly, “that police saw in her hotel room”).
Here, the State’s theory at trial was that Harris constructively possessed the firearm found in the car, individually or jointly, with his two passengers. Consequently, the issue is whether the circumstances proved, viewed as a whole, are consistent with a reasonable inference that Harris knowingly exercised dominion and control over the firearm and inconsistent with a rational hypothesis that he did not knowingly exercise dominion and control over the firearm.
The circumstances proved that implicate Harris include: (1) on the night of March 4, 2014, Harris was driving a car, J.A. was sitting in the front passenger seat, and K.E. was sitting in the rear seat; (2) there was an active warrant for J.A.’s arrest; (3) after securing backup assistance, the police officer assigned to execute the arrest warrant activated the lights and siren on his vehicle; (4) Harris continued driving between 30 and 35 miles per hour for about three blocks after the officer activated his lights and siren; (5) the officer saw movement in the car; (6) when the police officer searched the car, he noticed that the headlining had been pulled down near the sunroof, to the right and slightly behind the driver’s seat, creating a small void; (7) the officer saw an object, which he clearly recognized as the butt end of a silver handgun, wedged in this void between the headlining and roof of the car; (8) a mixture of male and female DNA from five or more people was recovered from the firearm; and (9) subsequent DNA testing concluded that none of the occupants of the vehicle could be excluded as contributors to the DNA mixture found on the firearm, but 75.7% of the general population could be.6
The State contends that, when viewed as a whole, the circumstances proved are inconsistent with any rational hypothesis except that of guilt.7 We disagree. When viewed as a whole, the circumstances proved do not preclude a reasonable inference that Harris did not know the firearm was in the car.8 Harris did not own the car *603and the officer who searched the car did not immediately see the firearm. It was not until the officer looked up, to the right of, and slightly behind the driver’s seat that he saw an object wedged between the headliner and the roof of the car. Although the officer “clearly” recognized the object as the butt of a silver handgun, there is no evidence that a lay person readily would have recognized the object as the butt of a firearm, especially in the dark of night. In addition, although the officer saw movement in the car, there was no testimony that this movement was suspicious or that Harris or either of his passengers ever reached toward the sunroof. Finally, neither the DNA test results nor Harris’s failure to immediately stop the car preclude a reasonable inference that Harris did not know the firearm was in the car. As the State’s expert conceded, approximately 25% of the general population could not be excluded as a source of the DNA found on the firearm. Moreover, it is reasonable to infer that Harris failed to immediately stop the car because he knew there was an outstanding warrant for J.A.’s arrest.
Because the circumstances proved, when viewed as a whole, are consistent with a reasonable inference that Harris did not know the firearm was in the car, we agree with the court of appeals that the State presented insufficient evidence to support Harris’s conviction of possession of a firearm by an ineligible person.9
CONCLUSION
For the foregoing reasons, we affirm the decision of the court of appeals.
Affirmed.
DISSENT

. "Headlining” is "material that covers the ceiling of an automobile interior.” Webster’s Third New International Dictionary Unabridged 1043 (3d ed. 2002).


. Harris argues that the standard, of review dates back to State v. Johnson, 37 Minn. 493, 35 N.W. 373, 376 (1887). Although neither the parties nor the amici dispute this assertion, the dissent argues that the standard of review originated in State v. Johnson, 173 Minn. 543, 217 N.W. 683, 684 (1928). For our purposes, it is irrelevant whether the standard is either 89 or 130 years old—none of the State's arguments become more persuasive if the standard is "only" 89 years old. The point is that we have applied the standard of review for a very long time and we do not abandon such well-established precedent without a compelling reason to do so. State v. Lee, 706 N.W.2d 491, 494 (Minn. 2005).


. The dissent argues that we should be less concerned about stare decisis here because ■ we are addressing a standard of review, rather than an issue of substantive law. "It is true that stare decisis does not apply with the same strictness in some fields of law as in others.... However, it is not inapplicable in any field.” State ex. rel. Foster v. Naftalin, 246 Minn. 181, 74 N.W.2d 249, 267 (1956).
The dissent also argues that previously we have been willing to overrule our standards of review, citing State v. Ramey, 721 N.W.2d 294 *599(Minn. 2006) and State v. Lugo, 887 N.W.2d 476 (Minn. 2016). Neither of these decisions supports the dissent’s conclusion.
In Ramey, we noted that our jurisprudence had been inconsistent on which standard should apply to unobjected-to prosecutorial misconduct. 721 N.W.2d at 298. Because of this inconsistency, we needed to abrogate some of our previous decisions to provide clarity in the law. This concern is not present here.
In Lugo, we explained "what we meant in [State v. Webber, 262 N.W.2d 157, 159 (Minn. 1977)].” 887 N.W.2d at 481. We concluded that “our decision in Webber was not intended to, nor did it, announce a rule of deference to district court pretrial legal conclusions that the State has appealed,” Id. at 485 (emphasis added). To make our decision absolutely clear, we added: “To the extent ... Webber suggests the contrary, it is overruled.” Id. But because we held that Webber did not announce a deferential rule, there was nothing to overrule. Lugo therefore does not support the dissent’s argument.


. The dissent notes that some forms of circumstantial evidence, such as DNA or fingerprint evidence, can be very reliable. We agree. But our circumstantial-evidence standard of review is not premised on the view that circumstantial evidence is unreliable. Instead, it is based on the fact that unlike direct evidence, it requires an additional inference to establish guilt and therefore we have adopted a two-step process to account for the additional inference that must be made: a finding that an alleged fact (which does not by itself establish the required element) exists and then a conclusion that if the alleged fact exists, one can reasonably infer that the required element also exists. The fact that DNA or fingerprint evidence can be reliable does *600not alter the basic characteristic of circumstantial evidence, which is the same today as it was when we decided Johnson in 1928.


. The State attributes this “dramatic” change since 2010 to our decision in State v. Andersen, 784 N.W.2d 320 (Minn. 2010). However, Andersen simply applied the standard of review that we articulated in State v. Stein, 776 N.W.2d 709 (Minn. 2010) (plurality opinion) and State v. Tscheu, 758 N.W.2d 849 (Minn. 2008). As noted in those cases, we did not change the standard of review, but rather merely applied the existing standard. See Stein, 776 N.W.2d at 715 (reaffirming the standard of review applied in State v. Johnson, 173 Minn. 543, 217 N.W. 683 (1928)); Tscheu, 758 N.W.2d at 858 n.9 ("We apply here the standard we have applied for decades. ...”).


. The State observes that the court of appeals erroneously described the sunroof as “toward the back of the vehicle.” Based on this error, the State contends that the first step of the circumstantial-evidence test allows a “subjective delineation” of the circumstances proved. We disagree. An appellate court must accurately describe the relevant facts in analyzing any issue, including during the first step of the circumstantial-evidence test.


. In the court of appeals, Harris conceded that "[a] reasonable inference to be drawn from the circumstances proved was that [he] knowingly possessed the gun before it was hidden in the liner.” He now attempts to back away from that concession, admitting only that the circumstances proved support "a reasonable inference that at least one of the car’s occupants may have possessed the gun.” Because we conclude that, when viewed as a whole, there are rational hypotheses other than guilt consistent with the circumstances proved, we need not address the impact, if any, of Harris's attempt to reframe his earlier concession.


.The parties do not discuss Minn. Stat. § 609.672 (2016), which provides that "[t]he presence of a firearm in a passenger automo*603bile permits the fact finder to infer knowing possession of the firearm by the driver/’ subject to exceptions that are not relevant here. The court of appeals concluded that section 609.672 “does not negate other reasonable inferences, and therefore does not affect the sufficiency-of-the-circumstantial-evidence analysis.” Harris, 2016 WL 1396689, at *4 n.l (citation and internal quotation marks omitted). We have never discussed section 609.672, and because the parties do not discuss this provision, we do not decide whether the court of appeals correctly applied it here,


. The State argues that the court of appeals’ decision "totally eviscerates the legal concept of joint-constructive possession.” We recognize that courts must be cautious in addressing the sufficiency of evidence in a joint constructive possession case. Constructive possession is a legal concept that permits an inference that the defendant possessed an item found in a place in which others had access when "there is a strong probability (inferable from other evidence) that defendant was at the time consciously exercising dominion and control over it.” Florine, 226 N.W.2d at 611. In addition, two or more people can constructively possess an item jointly. Lee, 683 N.W.2d at 316 n.7. In a joint constructive possession case, the circumstances proved need not support a reasonable inference that the defendant actually possessed the item. Instead, the circumstances proved must support a reasonable inference that the defendant, singly or jointly, was at the time consciously exercising dominion and control over the item, The circumstances proved also would have to be inconsistent with a reasonable inference that the defendant, singly or jointly, was not consciously exercising dominion and control over the item at the time in question.